                      CASE 0:20-cv-00054-PJS-BRT Doc. 137 Filed 10/07/20 Page 1 of 2

                                  UNITED STATES DISTRICT COURT
                                              DISTRICT OF MINNESOTA

                        MOTION HEARING VIA ELECTRONIC MEANS
Atari Interactive, Inc., a Delaware corporation,                             COURT MINUTES
                                                                           BEFORE: Becky R. Thorson
                         Plaintiff,                                          U.S. Magistrate Judge
v.
                                                             Case No:         20cv54 (PJS/BRT)
Target Corporation, a Minnesota corporation,                 Date:            October 7, 2020
                                                             Location:       (via electronic means)
                         Defendant.                          Court Reporter: n/a (audio recorded)
                                                             Hearing Time Commenced: 1:30 p.m.
                                                             Hearing Time Concluded: 4:08 p.m.
                                                             Time in Court: 2 Hours & 38 Minutes


  APPEARANCES BY ELECTRONIC MEANS:
     For Plaintiff:          Jorgen M. Lervick, Esq., DeWitt LLP
                             Matthew L. Venezia, Esq., Serli Polatoglu, Esq., Browne George Ross LLP

     For Defendant:          Peter M. Routhier, Esq., Faegre Drinker Biddle & Reath LLP

     Hearing on:             Plaintiff Atari Interactive, Inc.’s Motion to Compel (Doc. No. 80);
                             Defendant Target Corporation’s Motion for a Protective Order (Doc. No. 86);
                             Plaintiff Atari Interactive, Inc.’s Motion for Sanctions (Doc. No. 102); and
                             Defendant Target Corporation’s Motion to Compel (Doc. No. 111).

     IF MOTION IS RULED ON PLEASE INCLUDE DOCUMENT NUMBER AND TITLE APPEARING IN CM/ECF:

       I.      As stated on the record, Plaintiff Atari Interactive, Inc.’s Motion to Compel (Doc. No. 80) is
               GRANTED IN PART and DENIED IN PART.

       II.     As stated on the record, Defendant Target Corporation’s Motion for a Protective Order (Doc. No.
               86) is GRANTED to the extent the topics at issue were not withdrawn by Atari.

       III.    As stated on the record, Plaintiff Atari Interactive, Inc.’s Motion for Sanctions (Doc. No. 102) is
               DENIED. However, the Court grants some alternative relief as stated on the record. Regarding RFP
               1 and 2 (as defined by the Court previously), Target must expand its search for responsive
               documents to those people who are current employees that are listed at 124-1 on page 2 in the “To:”
               field. Responsive documents regarding RFP 1 are limited to the time frame up until 7/12/16. All
               documents produced responsive to RFP 1 and 2 must be produced within 21 days. Atari’s request for
               Attorney’s Fees and Costs is denied.

       IV.     As stated on the record, Defendant Target Corporation’s Motion to Compel (Doc. No. 111) is
               GRANTED. Target’s further 30(b)(6) deposition is limited to 4 hours. The parties must meet and
               confer to discuss the timing of this deposition and the timing of the production of the list described
               below. Target must prepare a prioritized list of the specific topics that were subject to this motion to
               compel that it intends to cover. In preparing this list, Target must prepare a list that can realistically
               be covered in 4 hours. The purpose of this requirement is to assist Plaintiff in preparing its designee
               CASE 0:20-cv-00054-PJS-BRT Doc. 137 Filed 10/07/20 Page 2 of 2

          to testify on the specified topics. The prioritized list also ensures that the designee will not be
          required to unnecessarily overprepare on topics that cannot be covered in the time allotted or that
          Target does not intend to cover.



ORDER TO BE SUBMITTED BY:                      COURT         PLAINTIFF  DEFENDANT
Motion taken under advisement as of: n/a

 ORDER TO BE ISSUED X NO SEPARATE ORDER TO BE ISSUED  R&R TO BE ISSUED  NO R&R TO BE ISSUED
 Exhibits retained by the Court  Exhibits returned to counsel

                                                                                            s/ Danielle M. Mair
                                                                                         Signature of Law Clerk




                                                       2
